DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/8/2020 has been entered.
Currently claims 12, 14, 16-22 are pending with claims 17-18 withdrawn from consideration. Currently claims 12, 14, 16, 19-22 are pending examination.

Claim Objections
Claims 21 and 22 are objected to because of the following informalities:  claim 21 and 22 depend from claim 1 which is cancelled. It is assumed they are dependent from claim 12 as this is the independent claim.  Appropriate correction is required.

Response to Amendment
The 112 2nd rejection to claims 12 and 13 are withdrawn due to the amendment to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12, 14, 16 and 19-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2008/0116081 of Dulle et al in view of US 5,660,698 of Scannell et al, US 2009/0050472 of Federico et al, US 5,534,122 of Traini et al and US 4,265,719 of Ezzell et al.
As to claim 12, Dulle teaches an electrode of an electrolysis cell for gas-producing electrochemical processes (Dulle, [0001]), comprising:
a plurality of horizontal lamellar elements (Dulle, [0028] and Fig. 1a), each lamellar element having the design of a flat C profile with a planar surface area (Dulle, [0032], [0033], Figs. 3 and 4
the flat C profile having a flat belly section in the center area of the flat C profile and two flank parts extending equidistant from the flat belly section to form the flat C profile (Dulle, Fig. 4),
the flat belly section having a plurality of perforations lined up in rows, and a transitional sections being arranged between the flat belly section and each flank parts (Dulle, Fig. 4).

    PNG
    media_image1.png
    384
    585
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    397
    597
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    590
    603
    media_image3.png
    Greyscale

As seen in Figs. 3 and 4, there is a flat C-type profile having a belly section (8) and flanks (5 and 6) with transitional sections (F6) between the belly and flanks. Moreover, there are holes (4) arranged in rows in the lamellar elements.
Dulle does not teach that the lamellar elements have a plane surface area without constructional elevations and depressions and a plurality of perforations are arranged diagonally to one another. Dulle also does not teach that the flank parts and transitional sections have a plurality of perforations or that the holes are punched holes.
Scannell teaches of an electrode configuration for gas-forming electrolytic processes (Scannell, col 1 lines 8-10).
Scannell also teaches that lamellar elements of the electrode have a plane surface area without constructional elevations and depressions and a plurality of perforations are arranged diagonally to one another over the entirety of the electrode surface such that the holes are arranged in parallel rows (Scannell, col 3 lines 12-25, Figs. 1b and 3), thus deeming obvious the perforations over the entire flank section as well as over the flat belly section. Scannell teaches that the holes allow for gases generated during the process to escape the electrode surface as well as increase the surface area of the electrode for activity (Scannell, col 3 lines 32-38).

    PNG
    media_image4.png
    154
    623
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    729
    587
    media_image5.png
    Greyscale

Thus it would be obvious to a person of ordinary skill in the art to combine Scannell with Dulle to have holes covering the electrode surface as well as flat sections thereof in producing a predictable result in facilitating gas escape from the electrode.
Therefore to a person of ordinary skill in the art at the time of invention, it would have been obvious to modify Dulle as per Scannell so as to have the desired lamellar structure in order to increase the activity of the electrode while allowing gases produced during generation to escape the system.
Dulle in view of Scannell do not specifically teach the transition sections having holes or that the holes are punched holes. 
Federico teaches of an invention for gas-diffusion electrodes and membrane electrode assemblies (Federico, [0001]), thus being in the same field of endeavor as Dulle and Scannell. 
Federico teaches that the holes allow gas to escape the system and moreover and that the entirety of the current distributor is covered in holes, including the transition section (Federico, [0019] and Fig. 5). Within the electrolysis system, the plurality of perforations (i.e.  holes) enhance gas movement (Federico, [0019]),
Thus, one of ordinary skill in the art would be motivated to modify Dulle in view of Scannell so as to include perforations on the transition section of an electrode surface that encounter gases as per Federico to enhance the overall movement of gases within the system.

    PNG
    media_image6.png
    448
    543
    media_image6.png
    Greyscale

Therefore to a person of ordinary skill in the art at the time of invention, it would be obvious to modify Dulle in view of Scannell as per Federico so as to include perforations on the transition section to facilitate gas movement throughout the system.
Dulle in view of Scannell and Frederico do not teach the holes on the electrode are punched holes.
Traini teaches of electrolysis cells that generate gas (Traini, col 2 lines 63-67).
Traini additionally teaches that foraminous type electrodes are made of expanded metal sheets (like Scannell) or punched or perforated metal sheets as an equivalent thereof (Traini, col 4 lines 3-12). The foraminous type electrodes allow for gas bubbles to withdrawn from the electrode surface (Traini, col 4 lines 3-12).
As Dulle and Scannell desire perforated electrodes, one of ordinary skill in the art would be motivated to substitute the expanded metal sheet of Scannell with a punched hole perforated metal sheet as per Traini in the structure of the foraminous electrode such that generated gases would be facilitated in being withdrawn from the electrode surface.
Additionally Ezzell teaches of cells that operate with gas diffusion electrodes (Ezzell, Abstract).
Ezzell teaches that known configurations of an electrode include standard punched plate that has holes lined up in rows such that each row of holes is diagonal to the next (Ezzell, Fig. 8). Ezzell states that such standard plates have a flat area against the membrane (Ezzell, col 8 lines 54-62).
Therefore to a person of ordinary skill in the art at the time of invention it would have been obvious to modify Dulle in view of Scannell and Federico as per Ezzell and Traini so as to substitute the desired punched holes in facilitating the predictable result in gas withdrawn from the electrode surface.
As to claim 14, Dulle in view of Scannell, Federico, Traini and Ezzell teach to the electrode of claim 12.
Dulle further teaches that the sheet thickness of the lamellar elements in the case of round through-going holes is smaller than the hole diameter (Dulle, [0021]).
In specific, Dulle states that, in the case of round holes, the hydraulic diameter is equivalent to the geometric diameter. Additionally Dulle states that the sheet thickness is greater than 30% of the hydraulic diameter and that the sheet thickness does not exceed 50% of the hydraulic diameter. As the geometric diameter is equivalent to the hydraulic diameter, this means the sheet thickness is between 30-50% of the diameter of the hole, thus smaller than the diameter of the hole. 
Additionally Traini teaches the sheet thickness is smaller than the hole diameter (Traini, col 4 lines 8-12
As to claims 16, 19 and 20, Dulle in view of Scannell, Federico, Traini and Ezzell teaches to the electrode of claim 12.
Dulle further shows the spacing between the horizontal lamellar elements is 0 mm (Dulle, Fig. 1a) as it can be seen that the lamellar elements are touching.

    PNG
    media_image1.png
    384
    585
    media_image1.png
    Greyscale


As to claims 21 and 22, Dulle in view of Scannell, Federico, Traini and Ezzell teaches to the electrode of claim 12.
Dulle additionally teaches the flank parts are inclined at least 10 degrees to the membrane and that the transitional section can have any profile, thus deeming obvious a chamfered edge as a profile thereof (Dulle, [0013] – [0014] and Figs 3 and 4). 

Claims 16 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dulle et al in view of Scannell, Federico, Traini and Ezzell as applied to claim 12 above, and further in view of US patent application 2006/0163081 of Meneghini et al.
As to claims 16 and 19, Dulle in view of Scannell, Federico, Traini and Ezzell teach to the electrode of claim 12.
As an alternative, even if Dulle in view of Scannell, Federico, Traini and Ezzell do not specifically state that the spacing between the horizontal elements in 0-5 mm or 0-2 mm, it would be obvious in view of Meneghini.
Meneghini teaches of an electrolytic cell for producing gases (Meneghini, [0001]).
Meneghini further teaches that within a horizontal plate structure of an electrode, the rows are spaced apart by 2.5 mm (Meneghini, [0044] and Fig. 2a), which will facilitate ease of construction to the electrode assembly (Meneghini, [0040]) and overall improved efficiency of the system (Meneghini, [0065]). Meneghini further teaches that the minimum spacing is about 1 mm or between 1-5 mm (Meneghini, [0072]).
Therefore to a person of ordinary skill in the art at the time of invention, it would have been obvious to modify Dulle in view of Scannell, Federico, Traini and Ezzell as per Meneghini so as to utilize the desired element spacing in order to improve the overall efficiency of the system.

Response to Arguments
Applicant argues that Dulle, Scannell and Federico do not (or would not) deem obvious the holes arranged in rows such that each row is parallel to each other and the holes are arranged diagonal to the next row. 
This is not persuasive. In Scannell the holes are arranged in parallel rows such that the holes of reach row are diagonal to the next. 
Additionally within punched hole electrodes, Ezzell shows a standard orientation of holes in parallel rows such that holes in each row are diagonal from each other. As the use of a punched hole plate is obvious (in view of Traini), one of ordinary skill in the art would deem obvious the arrangement of holes as per Ezzell (in addition to Scannell).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W COHEN whose telephone number is (571)270-7961.  The examiner can normally be reached on M-F: 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN W. COHEN
Primary Examiner
Art Unit 1794



/BRIAN W COHEN/Primary Examiner, Art Unit 1794